Exhibit 10a

 

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT ("Agreement") made this 5th day of January, 2009 by
and between Hugh Zentmyer ("Consultant") and ILLINOIS TOOL WORKS INC., a
Delaware corporation ("ITW").

WITNESSETH:

WHEREAS, Consultant is a valued former employee of ITW; and WHEREAS, ITW desires
to utilize the special skills and knowledge

of Consultant subsequent to his voluntary retirement; and

WHEREAS, Consultant is willing to provide such services to ITW, provided that he
receives compensation for same.

NOW, THEREFORE, for and in consideration of the mutual covenants, promises and
agreements herein contained, the parties agree as follows:

 

1. Recitals Each and every one of the above and foregoing recitals are hereby
incorporated into and made a part hereof as though set forth herein.

 

2. Engagement of Consultant ITW agrees to engage Consultant as an independent
consultant and advisor to it, commencing on the date hereof, with respect to the
matters described in paragraph 3 hereof, and Consultant hereby accepts such
assignment and agrees to perform the special duties hereinafter set forth.

 

3. Duties During the term of this Agreement, or any extension thereof,
Consultant shall serve as consultant to the Chief Executive Officer. During such
term, Consultant agrees to make himself reasonably available for periodic
consultation with senior executives of ITW and to handle certain special
projects as assigned by ITW. During such term, Consultant shall not hold any
full-time employment and shall not otherwise engage in consulting or other
services that would be reasonably expected to interfere with the performance of
his duties hereunder. During such term, Consultant shall report to and receive
assignments from ITW's Chief Executive Officer or his designate.

 

4. Term The Agreement shall be effective for a term of one (1) year unless
sooner terminated in accordance with Section 12 of this Agreement. Upon
expiration of the initial term, the parties shall have the option to extend the
Agreement on a month-to-month basis.

 

5. Compensation Subject to the terms of Section 12 hereof, ITW shall pay
Consultant the sum of Twelve Thousand Dollars ($12,000.00)per month, on the last
day of such month, as compensation for Consultant's services under this
Agreement. In addition, upon the presentation of expense statements, receipts,
vouchers or other evidence of expenses in form and substance satisfactory to
ITW, ITW shall reimburse Consultant for all reasonable travel on behalf of ITW,
telephone, courier and other business expenses reasonably incurred by Consultant
in the ordinary course of Consultant's services performed hereunder. Consultant
acknowledges and agrees that the reimbursement of any material expenses incurred
outside the ordinary course shall be subject to prior written authorization of
an appropriate officer of ITW, and that any such reimbursable travel expenses
shall be limited to costs that are consistent with the style and mode of
transportation and other accommodations in accordance with ITW's travel
reimbursement policy.

 

6. Independent Contractor It is intended by the parties hereto that Consultant
shall at all times be an independent contractor hereunder and the supervision
and review of his duties hereunder shall be, in all material respects,
consistent with such intention. This Agreement does not constitute
"reemployment" of Consultant as defined in Section 4,06 of the ITW Retirement
Accumulation Plan. Consultant shall have no authority to assume or create any
obligation, make any representation, promise, bind or commit ITW in any way
except as otherwise provided for herein and Consultant agrees to indemnify,
defend and hold ITW harmless from and against any liability, cost or expense it
may incur as a result of Consultant's breach of this provision. Consultant shall
not be an agent of ITW for service of process and shall not be given authority
to represent ITW in any capacity, absent written consent of ITW to the contrary.
As consultant and independent contractor, Consultant will not be eligible for
ITW employee benefits, except, however, as to those benefits in which Consultant
has a vested interest by virtue of his former employment with ITW. ITW will not
be responsible for making FICA payments on behalf of Consultant, or withholding
any monies otherwise due to Consultant for the payment of income taxes.
Notwithstanding the foregoing, if at any time or times hereafter, ITW reasonably
deems that withholding of taxes or other governmental charges imposed by law are
required to be made under applicable law from the compensation provided for
herein, ITW may, without prior notice, withhold such amounts from the
compensation to be paid hereunder.

 

7. Assignment of Patents Consultant hereby assigns to ITW his entire right,
title and interest in any invention or idea, patentable or not, hereafter made
or conceived solely or jointly by Consultant:

(a)   During the term of this Agreement and any subsequent employment of
Consultant by ITW and for six (6) months thereafter; and

(b)     Which relates in any manner to the actual or anticipated business of
ITW, its subsidiaries or affiliates, or relates to its actual or anticipated
research and development, or is suggested by or results from any task assigned
to Consultant or work performed by Consultant for or on behalf of ITW.

Consultant shall promptly disclose to ITW any invention or idea contemplated by
this paragraph, and upon request, will execute a specific assignment of title to
ITW, and do anything else reasonably necessary to enable ITW, at its expense, to
secure a patent therefore in the United States and in foreign countries.

 

8. Expenses Relating to Patents ITW shall pay the patent preparation and
prosecution expenses for those inventions of Consultant it wishes to protect
with patents. In the event that a question should arise as to whether or not an
application should be filed on an invention, ITW shall be the sole judge as to
whether or not a patent application should be filed or a public disclosure made.

 

9. Confidential Information Consultant agrees that (except as may be required by
his duties to ITW) he shall not, at any time or times during the initial term or
any extension thereof, and for five (5) years thereafter, directly or
indirectly, (a) use for the benefit of anyone or any entity or (b) disclose to
any third party or to the public, any confidential or proprietary information or
trade secrets of ITW, which shall include,

but not be limited to, any technical or non-technical data, formulae, patterns,
compilations, programs, devices, methods, techniques, drawings, designs,
processes, procedures, improvements, models or manuals of ITW or which are
licensed by ITW or written lists of actual or potential customers or suppliers
of ITW, and any information regarding ITW's marketing, sales or dealer network,
which is not generally available to the public other than as a result of a
breach of this Agreement by Consultant. ITW and Consultant acknowledge and agree
that such Confidential Information is extremely valuable to ITW and shall be
deemed to be a "trade secret". In the event that any part of the Confidential
Information becomes available to the public (other than by the breach of this
Agreement by Consultant), that part of the Confidential Information shall no
longer be deemed Confidential Information for purposes of this Agreement.

 

10. Covenant Not to Compete In addition to any covenant not to compete contained
in any other agreement between Consultant and ITW, Consultant agrees that,
during the initial term hereof and any extension thereafter and for one (1) year
following the expiration or termination of this Agreement, Consultant shall not,
without the prior written consent of ITW, engage, directly or indirectly, in any
business competitive with the businesses in which ITW or any affiliate, division
or subsidiary of ITW is presently engaged and for which the Consultant performed
services either as an employee or a Consultant under the provisions of this
Agreement at any time during the immediately preceding three (3) year period.
Without limiting the generality of this covenant not to compete, engaging in
such business shall include owning, managing, operating, joining, controlling,
loaning money to, arranging credit for, leasing or contributing property to,
providing services to (or participating directly or indirectly in any of the
foregoing) such businesses, but shall not include acquiring or owning not more
than one (1%) percent of the outstanding voting securities (or securities
convertible into voting securities) of any company whose securities are listed
and actively traded on any national or regional securities exchange, or the
over-the-counter market, in the United States of America. This covenant not to
compete shall include the United States of America and any country outside the
United States where ITW or any affiliate, division or subsidiary thereof shall
have, in the year preceding the date of such termination, done or committed
itself to do business. Consultant acknowledges that the restrictions contained
in this Section 10 are reasonable and necessary to protect the legitimate
interests of ITW and recognizes that in the event of his material breach of this
covenant not to compete, ITW will incur substantial and irreparable damage, and,
therefore, ITW shall, in addition to any other relief allowed in law or in
equity, be entitled to seek preliminary and permanent injunctive relief from any
court of competent jurisdiction.

 

11. Indemnification Consultant hereby releases ITW and its agents, subsidiaries,
divisions, guests and employees of and from any and all liability of any kind or
nature which may result from or arise out of any accident or occurrence during
or in connection with his presence on the property of ITW or any of its
subsidiaries, divisions or affiliates or the performance of Consultant's
services under this Agreement. Consultant further agrees to indemnify and save
harmless ITW and its agents, servants and employees against any and all loss,
damage or expense which ITW may sustain, incur or become liable for on account
of injury to or death of persons, or on account of damage to or destruction of
property resulting from the execution of work performed by Consultant or by any
agent or subcontractor of Consultant, or due to or arising in any manner from
the wrongful act or negligence of Consultant or any agent or subcontractor and
their respective employees. Said loss, damage or expense shall include claims
arising under Worker's Compensation Acts, Workmen's Occupational Diseases Act,
Structural Work Act, and from any other claims for damages for personal injury,
including death which may arise from operations or work performance on the
premises of ITW, whether such operations or work be by Consultant or by any
agent, subcontractor or anyone employed directly or indirectly by Consultant.
During the term of this Agreement, ITW agrees to indemnify and hold harmless
Consultant, from and against, and to reimburse Consultant, with respect to any
and all loss, damage, liability, cost and expense, including reasonable
attorneys' fees (collectively "Liabilities"), incurred by Consultant, by reason
of or arising out of or in connection with any allegations of any personal
liability by any unrelated third party, by reason of or arising out of or in
connection with the performance of the consulting services rendered hereunder on
the same basis that ITW indemnifies its senior executives in connection with
their services to ITW. Notwithstanding the foregoing, ITW shall have no
responsibility or obligation to indemnify and hold harmless Consultant for any
such Liabilities arising out of Consultant's gross negligence, willful
misconduct or the commission of any act in breach of the terms of this Agreement
or in violation of any criminal or civil law, statute, regulation or similar
provision.

 

12. Termination This Agreement may be terminated by either party during the
initial term on thirty (30) days written notice and thereafter at any time on
five (5) days written notice. This Agreement may be terminated by ITW for
"cause" immediately if ITW shall determine, in good faith, that (a) Consultant
has committed fraud, embezzlement, a felony, or intentional misfeasance or
malfeasance in the performance of his duties hereunder, or (b) Consultant has
committed a material breach of the covenant not to compete contained in Section
10 hereof or of the nondisclosure agreement contained in Section 9 of this
Agreement. Such termination shall be effective from and as of the date of
Consultant's commission of such act or acts and, after such date, all
obligations of ITW to Consultant, including its obligation to pay the
compensation provided for in Section 5 hereof, shall be void and Consultant
shall promptly repay to ITW any compensation or expense amounts which have been
paid to him for any period subsequent to the effective date of such discharge
and termination. The obligations hereunder shall immediately terminate without
notice upon the death of Consultant, upon the disability of Consultant for a
period in excess of sixty (60) days, or the insolvency, or bankruptcy of ITW.
Upon termination of this Agreement for any reason, Consultant will promptly
deliver to ITW all ITW property that he may possess, including any computer
equipment, files, drawings, blueprints, manuals, reports, programs, or any other
documents, including all copies in any form or media.

 

13. Assignment The obligations of Consultant contained in this Agreement are
personal and may not be assigned by Consultant. ITW may assign its rights and/or
its obligations contained in this Agreement to a subsidiary, division or
affiliated corporation, provided that such assignment does not result in any
material change in Consultant's duties hereunder, and provided further, that no
such assignment shall relieve ITW from its liability to pay the compensation
provided for in Section 5 hereof to Consultant. Subject to the foregoing, this
Agreement shall be binding upon, and inure to the benefit of, ITW, Consultant
and their respective legal representatives, heirs, successors and assigns.

 

14. Invalidity or Unenforceability The invalidity or unenforceability of any
paragraph or portion of a paragraph of this Agreement shall not affect the
remaining parts thereof. The time period, geographical area and scope of the
restrictions on Consultant's activities hereunder are divisible so that if any
provision of Section 10 or any other Section hereof is held invalid or
unenforceable, such provision shall be automatically modified to the extent
necessary to render such provision valid and enforceable.

 

15. Entire Agreement; Amendment This Agreement contains the entire understanding
and agreement between Consultant and ITW relating to Consultant's engagement as
an independent contractor and consultant, and this Agreement may not be amended,
modified or supplemented in any respect, except by a subsequent written
agreement entered into between Consultant and ITW.

 

16. Miscellaneous Consultant's vested rights or interests under any pension or
retirement plans, stock plans, investment plans and other programs or fringe
benefits of ITW in which he is or was a participant are not affected by this
Agreement and shall be governed solely by the terms of such plans and programs.

 

17. Notices All notices, demands, elections and other communications required or
permitted hereunder shall be in writing, and the same shall be deemed to have
been served or delivered, (a) when personally served on or delivered to one
party by the serving or delivering party; or (b) when deposited in the United
States mail, first-class postage prepaid, by the serving or delivering party
addressed to the other party as follows:

 

 

If to ITW:

Illinois Tool Works Inc.

 

3600 West Lake Avenue

 

Glenview, Illinois 60026

 

Attention: Chairman and Chief Executive Officer

 

 

With a copy to:

Illinois Tool Works Inc.

 

3600 West Lake Avenue

 

Glenview, Illinois 60026

 

Attention: Corporate Secretary

 

 

If to Consultant:

Mr. Hugh Zentmyer

 

28744 Spyglass Court

 

Ivanhoe, IL 60060

 

Any party may at any time, and from time to time, designate a different person
or address for service of notice by the other parties.

 



18. Governing Law This Agreement and the legal relations between the parties
hereto shall be governed by and construed and enforced in accordance with the
laws of the State of Illinois.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

ILLINOIS TOOL WORKS INC.

 

By:/s/ David B. Speer

 

David B. Speer

 

Chairman and Chief Executive Officer

 

ATTEST:

 

/s/ James H. Wooten, Jr.

James H. Wooten, Jr.

 

/s/ Hugh Zentmyer

Hugh Zentmyer

 